DETAILED ACTION
This action is in response to the communication filed on 06/16/2022.
After a thorough search and examination of the present application and in light of the prior art made of record, and applicant's amendment and remarks filed on 06/16/2022, the claims 1-24 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on 03/14/2022, 06/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Remarks
In view of the applicant amendment filed on 06/16/2022 all rejections have been withdrawn. 
         REASONS FOR ALLOWANCE 
 The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggest the combination of elements recited in independent claims 1, 7, 13, & 19. More specifically, the prior art of record does not specifically suggest providing a dashboard that is associated with one or more source visualizations that each display a current value of one or more metrics from one or more source visualization models, wherein each source visualization corresponds to a specification and a source visualization model; evaluating each specification to determine one or more characteristics of each source visualization, wherein the one or more source visualizations are classified based on one or more classifiers and the one or more characteristics; determining the one or more metrics for each classified source visualization based on the one or more classifiers; generating one or more metric profiles that correspond to the one or more metrics based on the one or more classifiers; sampling the one or more source visualization models to provide one or more values of the one or more metrics, wherein a sampling rate is based on the one or more metric profiles; storing the one or more sampled values with one or more time values in a metric data store, wherein the one or more time values correspond to when the one or more values were sampled; and generating one or more metric visualizations based on the one or more values and the one or more time values, wherein the one or more metric visualizations display one or more previously sampled values of the one or more metrics.

Dependent claims 2-6, 8-12, 14-18, & 20-24, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Pertinent Prior Art

 The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
SINHA et al discloses US 20210194783 A1 DYNAMICALLY GENERATING
VISUALIZATIONS OF DATA BASED ON CORRELATION MEASURES AND SEARCH
HISTORY.
Chakra et al discloses US 20130103677 A1 CONTEXTUAL DATA VISUALIZATION.
Grampurohit et al discloses US 20210019338 A1 METRIC DEFINITION AND
VISUALIZATION.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A Sana/Primary Examiner, Art Unit 2166